United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 00-2059
                                    ___________

Craig E. Dudley; Bryant Ewell;    *
Tolbert Pratt; Gene E. Dudley,    *
                                  *
             Appellants,          *
                                  * Appeal from the United States
       v.                         * District Court for the Eastern
                                  * District of Missouri.
Hammond Sheet Metal Company,      *
doing business as Hammond         *         [UNPUBLISHED]
Distributing Company,             *
                                  *
             Appellee.            *
                             ___________

                           Submitted: April 6, 2001

                                Filed: April 23, 2001
                                    ___________

Before HANSEN, MORRIS SHEPPARD ARNOLD, and BYE, Circuit Judges.
                          ___________

PER CURIAM.

      In this action alleging discrimination and state law claims, Hammond Sheet
Metal Company moved to compel the enforcement of a settlement agreement that it
alleged it had reached with appellants. The district court1 held an evidentiary hearing.


      1
       The Honorable Mary Ann L. Medler, United States Magistrate Judge for the
Eastern District of Missouri, to whom the case was referred for final disposition by
After listening to extensive testimony from Hammond’s attorney, the sole witness, and
receiving into the record documentary evidence submitted by both sides, the court
concluded that a settlement agreement existed and that appellants failed to disprove
their attorney’s authority to settle on their behalf. This appeal followed, and we affirm.

        Upon a thorough review of the record before us, including the transcript of the
evidentiary hearing held below, we cannot say that the court clearly erred in finding that
a valid settlement agreement existed and that appellants had authorized their attorney
to settle according to the terms of the orally reached settlement agreement at issue. See
Mueller v. Guardian Life Ins. Co., 143 F.3d 414, 416 (8th Cir. 1998) (district court’s
finding that plaintiff had given his attorney express authority to settle case was not
clearly erroneous in light of court’s credibility determinations, evidence supporting its
findings, and reasonable inferences drawn from evidence); Turner v. Burlington N.
R.R. Co., 771 F.2d 341, 345-46 (8th Cir. 1985) (“Once it is shown that an attorney has
entered into an agreement to settle a case, a party who denies that the attorney was
authorized to enter into the settlement has the burden to prove that authorization was
not given.”); Worthy v. McKesson Corp., 756 F.2d 1370, 1371-73 (8th Cir. 1985) (per
curiam) (fact that parties left some details for counsel to work out during later
negotiations cannot be used to abrogate otherwise valid settlement agreement, which
was reached orally prior to preparation of formal settlement documents).

      Accordingly, we affirm. See 8th Cir. R. 47B.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.


consent of the parties pursuant to 28 U.S.C. § 636(c).
                                           -2-